UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


SHAWNDELL EVERSON,

                                  Petitioner,
        v.                                                                  9:20-CV-0084
                                                                            (DNH/CFH)

JOSEPH NOETH, Superintendent,

                                  Respondent.


APPEARANCES:                                                                OF COUNSEL:

SHAWNDELL EVERSON
Petitioner, pro se
11-B-0700
Attica Correctional Facility
Box 149
Attica, NY 14011

DAVID N. HURD
United States District Judge

                                           DECISION and ORDER

I. INTRODUCTION

        Pro se petitioner Shawndell Everson ("Everson" or "petitioner") seeks federal habeas

corpus relief pursuant to 28 U.S.C. § 2254. Dkt. No. 1, Petition (" Pet.").1

        On January 24, 2020, this action was administratively closed due to Everson's failure

to properly commence the case by either paying the statutory filing fee or filing a properly

certified IFP application. Dkt. No. 2, Administrative Closure Order.

        On February 10, 2020, the Court received from Everson the statutory filing fee and



        1
           For the sake of clarity, citations to petitioner's filings refer to the pagination generated by CM/ECF, the
Court's electronic filing system.
reopened this action. Dkt. Entry dated 02/10/20 (indicating receipt information for the filing

fee transaction); Dkt. No. 3, Text Order Reopening Case.

        After an initial review, the Court ordered Everson to file a written affirmation clarifying

the procedural posture of any pending state court actions. Dkt. No. 4, Decision and Order

dated 02/13/20 ("February Order"). Petitioner timely filed said affirmation. Dkt. No. 5,

Affirmation ("Aff.").

        For the reasons that follow, Everson's petition is dismissed without prejudice as

premature, but with leave to re-file once petitioner's claims have been fully exhausted and

the state court proceedings have concluded.

II. THE PETITION

        Everson challenges a 2011 judgment of conviction in Onondaga County, upon a jury

verdict, of two counts of first degree robbery, one count of first degree burglary, fourth degree

conspiracy, and various other charges related to the possession or sale of guns and drugs.

Pet. at 1-2; People v. Everson, 158 A.D.3d 1119, 1120 (4th Dep't 2018).

        The New York State Supreme Court, Appellate Division, Fourth Department, affirmed

the judgment of conviction, and ultimately, on July 31, 2018, the New York Court of Appeals

denied leave to appeal. 2 Pet. at 2-4; see also, Everson, 158 A.D.3d at 1123, reargument

denied, 160 A.D.3d 1506 (4th Dep't 2018), lv. denied, 31 N.Y.3d 1081 (2018),

reconsideration denied 31 N.Y.3d 1147 (2018).

        Everson applied for a writ of certiorari which, on February 25, 2019, the United States


        2
          The Fourth Department consolidated petitioner's first motion to vacate his conviction pursuant to New York
Criminal Procedure Law § 440 ("440 motion") with his direct appeal; accordingly, both motions were denied in the
same decision. See People v. Everson, 158 A.D.3d 1123, 1123 (4th Dep't 2018) (explaining that petitioner's 440
motion was subsumed into the analysis and holding of Everson, 158 A.D.2d 1123).

                                                         2
Supreme Court denied. Everson v. New York, 139 S. Ct. 1269 (2019).

       Everson also contends that on June 14, 2014, he f iled a 440 motion in Onondaga

County Court. Pet. at 4. On October 4, 2015, the County Court denied the motion. Id.

Petitioner sought leave to reargue and, on April 30, 2018, the Fourth Departm ent denied his

application. Id. at 5. Petitioner sought reconsideration from the Court of Appeals, which was

denied on May 31, 3018. Id.

       Everson's affirmation clarified that on December 19, 2019, he filed his second 440

motion in Onondaga County Court for ineffective assistance of counsel. Aff. at 1. On

January 9, 2020, petitioner received acknowledgment from the county court that his motion

was received and the court set a response date f or the People. Id. at 1, 3. The second 440

motion is still pending. Id.; Pet. at 22-24.

       Liberally construing the petition, Everson contends that he is entitled to federal habeas

relief because (1) he was subjected to a "[p]attern of Sixth Amendment Public Trial

Infringments," whereby, on five instances, individuals were unlawfully ejected or precluded

from entering the courtroom (Pet. at 6-9); (2) his trial counsel was constitutionally ineffective

(id. at 9-11, 22-23); (3) there was judicial bias (id. at 11-14); (4) petitioner experienced

"[d]eprivation of counsel of [his] choice [and r]easonable adjournment" (id. at 14-16); (5)

petitioner's indictments were defective and, therefore, the court lacked jurisdiction over his

case (id. at 17-19); (6) there was prosecutorial misconduct (id. at 19-20); and (7) Counts 17-

19 were not supported by legally sufficient evidence (id. at 20-22). For a complete statement

of petitioner's claims, reference is made to the petition.




                                                 3
IV. DISCUSSION

       An application for a writ of habeas corpus may not be granted until a petitioner has

exhausted all remedies available in state court unless "there is an absence of available State

corrective process" or "circumstances exist that render such process ineffective to protect the

rights of the applicant." 28 U.S.C. § 2254(b)(1)(A), (B)(I), (ii).

       To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. O'Sullivan v. Boerckel, 526 U.S.

838, 845 (1999). Substantive exhaustion requires that a petitioner "fairly present" each claim

for habeas relief in "each appropriate state court (including a state supreme court with

powers of discretionary review), thereby alerting that court to the federal nature of the

claim." Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words,

petitioner "must give the state courts one full opportunity to resolve any constitutional issues

by invoking one complete round of the State's established appellate review

process." O'Sullivan, 526 U.S. at 845.

       Here, it is clear that Everson has not yet exhausted his state court remedies because

petitioner asserts that his properly filed 440 motion is currently pending. Aff. at 1, 3; Pet. at

22-24. This 440 motion presents his claim of ineffective assistance of counsel, which he is

also bringing in his habeas petition, to the state courts. Af f. at 1; Pet. at 9-11, 22-23.

       Accordingly, the highest state court capable of reviewing Everson's claims has not yet

had the opportunity to do so. See Brown v. Ercole, No. 1:07-CV-2611, 2007 W L 2769448, at

*1 (E.D.N.Y. Sept. 21, 2007) (explaining that tolling pursuant to the AEDPA occurs "while

state post-conviction motions are pending. . . . Therefore, once the Court of Appeals issued

                                                 4
its order denying leave to appeal, the coram nobis petition was no longer pending because

no further state court remedies were available.").

       There is no basis on the record before this Court to conclude that there is an absence

of available state corrective process (e.g., where there is no further state proceeding for a

petitioner to pursue) or circumstances exist that render that state court process ineffective to

protect petitioner's rights (e.g. where further pursuit would be futile). 28

U.S.C. § 2254(b)(1)(B)(I), (ii); Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000).

       Just the opposite: Everson has state court remedies available to him, and is in the

process of exhausting those remedies by pursuing his collateral 440 motion. It is not futile to

require him to complete exhaustion of his state court remedies before pursuing a federal

habeas petition, especially given the content of the pending 440 motion.

       While Everson's papers do not reflect his awareness that his petition was filed

prematurely as a protective filing, to the extent that petitioner may be understood to request

that this action be stayed and his petition held in abeyance, that request is denied.

       The Supreme Court has stated, in dicta, that a habeas petitioner " might avoid" the

application of the statute of limitations resulting from "reasonable confusion" about the

timeliness of a state filling "by filing a 'protective' petition in federal court and asking the

federal court to stay and abey" the habeas proceedings. Pace v. Diguglielmo, 544 U.S. 408,

416 (2005); see also Zarvela v. Artuz, 254 F.3d 374, 380 (2d Cir. 2001) (noting that a stay

and abeyance may be warranted "where an outright dismissal" of a mixed petition "could

jeopardize the timeliness of a collateral attack") (internal quotation marks omitted).

       However, "Pace suggests that whether a stay and abeyance is appropriate in a

particular case is governed by the" considerations set forth in Rhines v. Weber, 544 U.S.

                                                  5
269, 275-76 (2005). Rivera v. Kaplan, No. 1:17-CV-2257, 2017 W L 3017713, at *2 (S.D.N.Y.

July 13, 2017). Under Rhines, a stay and abeyance should be "available only in limited

circumstances" where the petitioner can show both (1) "good cause" for failing to "exhaust

his claims first in state court" and (2) that his unexhausted claims are not "plainly

meritless." 544 U.S. at 277.

       Here, Everson has not argued, much less established, that he had "good cause" for

failing to exhaust his claims in state court before filing his petition. Petitioner does not

appear to have any difficulty navigating through the state court for a direct appeal or various

collateral attacks. Pet. at 2-4, 22-23; Aff. Moreover, petitioner has not demonstrated any

difficulties pursuing the present habeas petition in this Court. Accordingly, it cannot be said

that petitioner is expressing confusion about the state court appellate process or the

trajectory of a habeas petition in federal court. Cf Rivera, 2017 WL 3017713, at *3 (finding

good cause where a petitioner demonstrated "reasonable confusion about whether a state

filing would be timely[,]" and thus uncertainty over whether her claims were properly

exhausted in state court) (citing Pace v. Diguglielmo, 544 U.S. 408, 416-17 (2005)).

       Additionally, it does not appear that a subsequent habeas petition, if necessary and if

filed promptly after Everson's claims are exhausted in state court, will be jeopardized by the

statute of limitations. The AEDPA's one-year limitations period generally begins to run from

the date on which the state criminal conviction became final by the conclusion of direct

review or by the expiration of the time to seek direct review. 28 U.S.C. § 2244(d)(1)(A).

       Properly filed state court applications for relief operate to toll the limitations period if

those applications are filed before the one-year limitations period expires. 28 U.S.C. §

2244(d)(2); Saunders, 587 F.3d at 548. The tolling provision excludes from the limitations

                                                  6
period only the time that the state relief application remains undecided, including the time

during which an appeal from the denial of the application was taken. Saunders, 587 F.3d at

548.3

        The Fourth Department affirmed Everson's conviction on direct appeal, and the New

York Court of Appeals eventually denied petitioner's application for leave to appeal on May 8,

2018. Everson, 158 A.D.3d at 1123, reargument denied, 160 A.D.3d 1506 (4th Dep't 2018),

lv. denied, 31 N.Y.3d 1081 (2018), reconsideration denied 31 N.Y.3d 1147 (2018).

        Everson's application for a writ of certiorari was subsequently denied on February 25,

2019, Everson v. New York, 139 S. Ct. 1269 (2019), the date which his conviction became

final. Thaler, 565 U.S. at 149-150. Petitioner theref ore has until February 25, 2020 to timely

file a federal habeas petition.

        On December 19, 2019, after 297 days of the statute of limitations period had

elapsed, petitioner filed his second 440 motion. Aff. at 1. If said motion is, as petitioner

represents, properly filed, then it will serve to toll the limitations period. Accordingly, it

appears that, at a minimum, petitioner has approximately sixty-eight days left before the

statute of limitations expires after the conclusion of petitioner’s 440 motion. Therefore,

petitioner should promptly re-file his petition when he has completed exhausting his claims in

state court, as he appears to have adequate time in which to do so.

        Based on the foregoing, the petition is premature and is dismissed without prejudice to



        3
            The AEDPA's one-year statute of limitations period "is subject to equitable tolling in appropriate cases."
Holland v. Florida, 560 U.S. 631, 645 (2010). To warrant equitable tolling, a petitioner must show "'(1) that he has
been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way' and prevented
timely filing." Holland, 560 U.S. at 649 (quoting Pace, 544 U.S. at 418). Courts have also recognized an equitable
exception to the one-year statute of limitations under 28 U.S.C. §2244(d)(1) in cases where a petitioner can prove
actual innocence. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

                                                          7
re-filing one complete petition once petitioner has pursued and exhausted all the claims he

wants to raise in the state courts. See Diguglielmo v. Senkowski, 42 F. App'x. 492, 496 (2d

Cir. 2002) (summary order).4

IV. CONCLUSION

        Therefore, it is

        ORDERED that

        1. The petition (Dkt. No. 1) is DISMISSED WITHOUT PREJUDICE for failure to

exhaust available state court remedies;

        2. No certificate of appealability ("COA") shall issue in this case because petitioner

has failed to make a "substantial showing of the denial of a constitutional right" pursuant to

28 U.S.C. § 2253(c)(2). 5 Any further request for a COA must be addressed to the Court of

Appeals (Fed. R. App. P. 22(b)); and

        3. The Clerk is directed to serve a copy of this Order on petitioner in accordance with

the Local Rules.

        IT IS SO ORDERED.




Dated: February 27, 2020
       Utica, New York.




        4
            The Court notes that if petitioner's claims are unsuccessful in state court, a subsequent habeas petition
should not run afoul of the "second or successive petition" limitations because this petition is being dismissed for
failure to exhaust and not on the merits. Burton v. Stewart, 549 U.S. 147, 155 (2007) (per curiam) (citing Slack v.
McDaniel, 529 U.S. 473, 478 (2000)).
        5
            Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

                                                          8
